Exhibit 10.4








March 15, 2019


Stanford S. Smith
32341 Little Bear Court
Evergreen, CO  80439


Re:    Transition Agreement
Dear Scott:
This letter sets forth the substance of the agreement (the “Agreement”) which
Iridium Communications Inc., Iridium Satellite LLC and any of their subsidiaries
(collectively the “Company”) are offering to you in connection with your
transition to consulting status.
1.Resignation from Employment. You have voluntarily resigned from the Company,
effective March 15, 2019 (the “Separation Date”) in accordance with Section 9(c)
of the Employment Agreement between you and the Company, dated March 2010, as
amended, attached hereto as Exhibit A (the “Employment Agreement”).
2.    Accrued Salary and Vacation. On the Separation Date, the Company will pay
you all accrued salary and accrued vacation time. You will receive these
payments regardless of whether or not you sign this Agreement.
3.    Benefit Plans. Your participation in Company sponsored benefit plans will
cease as of March 31, 2019. You acknowledge and agree that the Company has no
further obligations to you with respect to payment of post-termination health
insurance coverage, and should you become eligible for COBRA coverage under the
Company’s group health plans, the Company has no obligation to pay for the cost
of such COBRA coverage on your behalf.
4.    Separation. You agree that you voluntarily resigned from employment with
the Company and that you are not eligible for any separation benefits under the
Employment Agreement or any other Company policy. Although the Company is not
otherwise obligated to do so, if you (a) execute this Agreement on the
Separation Date, but not earlier, return the executed Agreement to the Company
on the Separation Date, do not revoke it and otherwise comply with the terms of
this Agreement, and (b) execute the Consulting Agreement attached to this
Agreement as Exhibit B (the “Consulting Agreement”) on or before the Separation
Date, then the Company will execute the Consulting Agreement, subject to Section
5 below and, pursuant to Section 6 below, your Current Awards (as defined below)
will remain outstanding in accordance with their terms and be eligible to
continue to vest (except as expressly set forth therein).
5.    Consultancy. Provided the Company has received the executed Consulting
Agreement from you on or before the Separation Date, beginning on the Separation
Date, you will





--------------------------------------------------------------------------------




provide consulting services to the Company at an anticipated rate of up to
twenty (20) hours per month while the Consulting Agreement remains in effect,
subject to the terms of the Consulting Agreement. If you execute this Agreement
and then revoke it your consultancy with the Company will end on the date you
revoke this Agreement. If you timely execute and do not revoke this Agreement,
then the terms of your consultancy will be as set forth in the Consulting
Agreement.
6.    Equity Awards. Your currently outstanding stock option awards and
restricted stock units awards (the “Current Awards”) are set forth on Exhibit C
to this Agreement. Under the terms of the Company’s equity compensation plans
and the applicable award agreements governing the Current Awards, because you
have transitioned to providing services to the Company as a consultant, so long
as you continue your consultancy with the Company per Section 5 above and the
terms of the Consulting Agreement, you will not be deemed to have a break in
service and your Current Awards will remain outstanding in accordance with the
terms of the equity incentive plans and award agreements governing the Current
Awards and will continue to be eligible to vest (except as expressly set forth
therein). For the avoidance of doubt, the Current Awards will cease vesting
pursuant to the Consulting Agreement and be solely subject to the terms of the
Company’s equity incentive plans and award agreements governing the Current
Awards upon the termination of the Consulting Agreement and your service as a
consultant for any reason. In addition, notwithstanding anything to the contrary
set forth in the Company’s Performance Share Program (the “PSP”) or the equity
incentive plans and award agreements governing the Current Awards granted as
performance-based restricted stock unit awards pursuant to the PSP (the “PSP
Current Awards”), the PSP Current Awards will remain outstanding and will
continue to be eligible to vest during your service as a consultant under the
Consulting Agreement, subject to the terms of the PSP (as modified by this
Section 6). The Current Awards remain subject to the terms of the equity
incentive plans and awards agreements governing the Current Awards, as modified
by this Section 6, including the Company’s right to terminate the Current Awards
upon certain transactions involving the Company.
7.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement and the Consulting Agreement, you are not eligible
for, and will not receive, any additional compensation, severance or benefits
after the Separation Date with the exception of any vested right you may have
under the terms of a written ERISA-qualified benefit plan (e.g., 401(k) account)
and any rights you have under any existing equity awards. By way of example, but
not limitation, you acknowledge that you have not earned and are not owed any
bonus or incentive compensation from the Company.
8.    Expense Reimbursements. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred as an employee through
the Separation Date, if any, for which you seek reimbursement. The Company will
reimburse you for reasonable business expenses pursuant to its regular business
practice.
9.    Return of Company Property. If requested by the Company, you agree to
return to the Company all Company documents (and all copies thereof) and other
Company property that are specifically requested by the Company and that you
have had in your possession at any time, including, but not limited to, Company
files, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
including,


2



--------------------------------------------------------------------------------




but not limited to, computers, cell phone, entry cards, identification badges
and keys; and, any materials of any kind that contain or embody any proprietary
or confidential information of the Company (and all reproductions thereof). If
requested by the Company, you agree that you will make a diligent search to
locate any such documents, property and information. In addition, if requested
by the Company, if you have used any personal computer, server, or e-mail system
to receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, you agree to provide the Company
with a computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems
and you agree to provide the Company access to your system as requested to
verify that the necessary copying and/or deletion is done.
10.    Proprietary Information and Post-Termination Obligations. Both during and
after your employment you acknowledge your continuing obligations under that
certain PROPRIETARY INFORMATION, INVENTIONS AND NON-SOLICITATION AGREEMENT you
previously signed, including without limitation the provisions which address
your continuing obligations to the Company relating to confidentiality and
non-solicitation. Such PROPRIETARY INFORMATION, INVENTIONS AND NON-SOLICITATION
AGREEMENT is not waived and is incorporated herein by reference. A copy of the
PROPRIETARY INFORMATION, INVENTIONS AND NON-SOLICITATION AGREEMENT is attached
as Exhibit D. In addition, you acknowledge your continuing obligations under
Section 10 of your Employment Agreement related to non-competition and other
restrictive covenants. Confidential information that is also a “trade secret,”
as defined by law, may be disclosed (A) if it is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, in the event that you file a lawsuit for retaliation by the Company
for reporting a suspected violation of law, you may disclose the trade secret to
your attorney and use the trade secret information in the court proceeding, if
you: (A) file any document containing the trade secret under seal; and (B) do
not disclose the trade secret, except pursuant to court order.
11.    Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) you may disclose this Agreement in confidence to
your attorney, accountant, auditor, tax preparer, and financial advisor; and (c)
you may disclose this Agreement insofar as such disclosure may be required by
law. Notwithstanding the foregoing, nothing in this Agreement (including but not
limited to this Section 11 and Section 12) shall limit your right to voluntarily
communicate with the Equal Employment Opportunity Commission, United States
Department of Labor, the National Labor Relations Board, the Securities and
Exchange Commission, other federal government agency or similar state or local
agency or to discuss the terms and conditions of your employment with others to
the extent expressly permitted by Section 7 of the National Labor Relations Act.


12.    Non-Disparagement. You hereby agree not to defame or disparage the
Company or any executive, manager, director, or officer of the Company in any
medium to any person without limitation in time. Notwithstanding this provision,
you may confer in confidence with your legal


3



--------------------------------------------------------------------------------




representatives and respond accurately and fully to any question, inquiry or
request for information when required by legal process.
13.    Cooperation After Termination. During the time that you are providing
consulting services to the Company, you agree to cooperate fully with the
Company in all matters relating to the transition of your work and
responsibilities on behalf of the Company, including, but not limited to, any
present, prior or subsequent relationships and the orderly transfer of any such
work and institutional knowledge to such other persons as may be designated by
the Company.
14.    Release. In exchange for the consideration under this Agreement, to which
you would not otherwise be entitled, and except as otherwise set forth in this
Agreement, you, for and on behalf of yourself and your heirs, successors,
agents, representatives, executors and assigns, hereby waive and release any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) arising out of or
relating to your employment or termination of employment with, your serving in
any capacity in respect of; related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; pursuant to any federal, state or local law, statute, or cause of
action; tort law; or contract law; or related to your status at any time as a
holder of any securities of, any of the Company and any of its affiliates
(collectively, the “Company Group”), in all cases, both known and unknown,
suspected and unsuspected, disclosed or undisclosed, in law or in equity, which
you may now have or ever had against any member of the Company Group or any
equityholder, agent, representative, administrator, trustee, attorney, advisor,
insurer, fiduciary, employee, director or officer of any member of the Company
Group, including their successors and assigns (collectively, the “Company
Releasees”), including, without limitation, any claim for any severance benefit
which might have been due to you under any previous agreement executed by and
between any member of the Company Group and you; any complaint, charge or cause
of action that any member of the Company Group has discriminated against you on
the basis of age, race, color, sex (including sexual harassment), national
origin, ancestry, disability, religion, sexual orientation, marital status,
parental status, source of income, entitlement to benefits, any union activities
or other protected category in violation of any local, state or federal law,
constitution, ordinance, or regulation, including but not limited to: Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age against individuals who are age 40 or older),
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act,
the Equal Pay Act, the Securities Act of 1933, the Securities Exchange Act of
1934, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, the Virginia Human Rights Act, the Arizona Civil Rights Act,
the Arizona Wage Act; the Arizona Employment Protection Act, the Arizona Equal
Pay Act, and the Arizona Constructive Discharge Statute (A.R.S. §23-1502), all
as amended, and all other federal, state and local statutes, ordinances and
regulations; and complaint, charge or cause of action that any member of the
Company Group has violated any statute, public policy or common law (including
but not limited to Claims for retaliatory discharge; negligent hiring, retention
or supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel). By signing this Agreement, you
acknowledge that you intend to waive and release any


4



--------------------------------------------------------------------------------




rights known or unknown that you may have against the Company Releasees under
these and any other laws; provided that, you do not waive or release Claims (i)
with respect to the right to enforce this Agreement or those provisions of the
Employment Agreement that expressly survive the termination of your employment
with the Company, (ii) with respect to any vested right you may have under any
employee pension or welfare benefit plan of the Company Group, or (iii) any
rights to indemnification preserved by Section 8 of the Employment Agreement or
under any applicable indemnification agreement, any D&O insurance policy
applicable to you and/or the Company’s certificates of incorporation, charter
and by-laws, (iv) that may arise after the execution date of this Agreement; or
(v) with respect to any claims that cannot legally be waived. Nothing in this
Agreement shall prevent you from filing, cooperating with, or participating in
any proceeding or investigation before the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal government agency, or similar state or
local agency (“Government Agencies”), or exercising any rights pursuant to
Section 7 of the National Labor Relations Act. You further understand this
Agreement does not limit your ability to voluntarily communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, you are otherwise
waiving, to the fullest extent permitted by law, any and all rights you may have
to individual relief based on any Claims that you have released and any rights
you have waived by signing this Agreement. If any Claim is not subject to
release, to the extent permitted by law, you waive any right or ability to be a
class or collective action representative or to otherwise participate in any
putative or certified class, collective or multi-party action or proceeding
based on such a Claim in which any of the Company Parties is a party. This
Agreement does not abrogate your existing rights under any Company benefit plan
or any plan or agreement related to equity ownership in the Company; however, it
does waive, release and forever discharge Claims existing as of the date you
execute this Agreement pursuant to any such plan or agreement.
You have been told that your waiver and release do not apply to any rights or
Claims that may arise after the execution date of this Agreement. You
acknowledge that you have been given at least twenty-one (21) days from the date
of receipt of this Agreement to consider all of the provisions of the Agreement.
You shall have seven (7) days from the date of your execution of this Agreement
to revoke this Agreement, including with respect to all claims referred to
herein (including, without limitation, any and all claims arising under ADEA).
If you revoke the Agreement, you will be deemed not to have accepted the terms
of this Agreement. This Agreement shall not be effective until the date upon
which the revocation period has expired unexercised (the “Effective Date”),
which shall be the eighth day after this Agreement is executed by you.
YOU FURTHER ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT CAREFULLY, HAVE BEEN
ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY UNDERSTAND THAT BY
SIGNING BELOW YOU ARE GIVING UP CERTAIN RIGHTS WHICH YOU MAY HAVE TO SUE OR
ASSERT A CLAIM AGAINST ANY OF THE COMPANY RELEASEES, AS DESCRIBED HEREIN AND THE
OTHER PROVISIONS HEREOF AND ARE KNOWINGLY AND VOLUNTARILY WAIVING AND RELEASING
ALL


5



--------------------------------------------------------------------------------




RIGHTS YOU MAY HAVE UNDER THE ADEA. YOU ACKNOWLEDGE THAT YOU HAVE NOT BEEN
FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT AND YOU
AGREE TO ALL OF ITS TERMS VOLUNTARILY.
15.    Your Acknowledgments and Affirmations/Effective Date of Agreement. You
also acknowledge and agree that (i) the consideration given to you in exchange
for the waiver and release in this Agreement is in addition to anything of value
to which you were already entitled, and (ii) that you have been paid for all
time worked, have received all the leave, leaves of absence and leave benefits
and protections for which you are eligible, and have not suffered any on-the-job
injury for which you have not already filed a Claim. You affirm that all of the
decisions of the Company Group regarding your pay and benefits through the date
of your execution of this Agreement were not discriminatory based on age,
disability, race, color, sex, religion, national origin or any other
classification protected by law. You affirm that you have not filed or caused to
be filed, and are not presently a party to, a Claim against any member of the
Company Group. You further affirm that you have no known workplace injuries or
occupational diseases. You acknowledge and affirm that you have not been
retaliated against for reporting any allegation of corporate fraud or other
wrongdoing by any member of the Company Group, or for exercising any rights
protected by law, including any rights protected by the Fair Labor Standards
Act, the Family Medical Leave Act or any related statute or local leave or
disability accommodation laws, or any applicable state workers’ compensation
law.
16.    No Admission. This Agreement does not constitute an admission by the
Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.
17.    Breach. You acknowledge that it may be impossible to assess the damages
caused by your violation of the terms of paragraphs 9, 10, 11 and 12 of this
Agreement and further agree that any threatened or actual violation or breach of
those paragraphs of this Agreement will constitute immediate and irreparable
injury to the Company. You therefore agree that any such breach of this
Agreement is a material breach of this Agreement, and, in addition to any and
all other damages and remedies available to the Company upon your breach of this
Agreement, the Company shall be entitled to an injunction to prevent you from
violating or breaching this Agreement. You agree that if the Company is
successful in whole or part in any legal or equitable action against you under
this Agreement, you agree to pay all of the costs, including reasonable
attorney’s fees, incurred by the Company in enforcing the terms of this
Agreement.
18.    Miscellaneous. This Agreement, including the Exhibits hereto, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination


6



--------------------------------------------------------------------------------




will not affect any other provision of this Agreement and the provision in
question will be modified by the court so as to be rendered enforceable. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the Commonwealth of Virginia as applied
to contracts made and to be performed entirely within Virginia.
If this Agreement is acceptable to you, please sign below and return the
original to me. If this Agreement is not executed on the Separation Date, this
offer will automatically expire. You acknowledge that you are not permitted to
sign prior to the Separation Date.
Sincerely,
Iridium Satellite LLC




By: _________________________
Matthew J. Desch, CEO




Exhibit A – Employment Agreement
Exhibit B – Consulting Agreement
Exhibit C – Current Awards
Exhibit D – Proprietary Information, Inventions and Non-Solicitation Agreement
Exhibit D – Employment Agreement


AGREED TO AND ACCEPTED:
__________________________
S. Scott Smith


7



--------------------------------------------------------------------------------








EXHIBIT A


EMPLOYMENT AGREEMENT



8



--------------------------------------------------------------------------------






EXHIBIT B


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) by and between Iridium Satellite
LLC, and Iridium Communications Inc. and its other subsidiaries (“Client”) and
S. Scott Smith, an individual (“Consultant”) is effective as of March 15, 2019,
(the “Effective Date”).


RECITALS
WHEREAS the parties desire for the Client to engage Consultant to perform the
services described herein and for Consultant to provide such services on the
terms and conditions described herein; and
WHEREAS, the parties desire to use Consultant’s independent skill and expertise
pursuant to this Agreement as an independent contractor;
NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto, intending to be legally bound, agree as follows:


1.Engagement of Services. Consultant agrees to provide consulting services to
include, among other things: participating in Client meetings as requested by
the Chief Executive Officer of the Client (the “CEO” or the “Executive”) and
other services upon request of the CEO. Consultant agrees to exercise the
highest degree of professionalism and utilize his expertise and creative talents
in performing these services. Consultant agrees to make himself available to
perform such consulting services throughout the Consulting Period, which shall
include a maximum twenty (20) hours per month throughout the Consulting Period,
and to be reasonably available to meet with the Client at its offices or
otherwise.
2.    Compensation. In consideration for the services rendered pursuant to this
Agreement and for the assignment of certain of Consultant’s right, title and
interest pursuant hereto, Consultant’s restricted stock units awards (the
“Current Awards”) set forth on Annex A to this Agreement will remain outstanding
and continue to be eligible vest in accordance with the terms of such Current
Awards (except as expressly set forth therein and as modified by this Section 2
to the extent necessary) and currently outstanding options will remain
exercisable in accordance with their terms while Consultant continues to provide
such services to the Company under this Agreement. For the avoidance of doubt,
the Current Awards will cease vesting pursuant to this Agreement and be solely
subject to the terms of the Company’s equity compensation plans and award
agreements upon the termination of this Agreement.
3.    Ownership of Work Product. Consultant hereby irrevocably assigns, grants
and conveys to Client all right, title and interest now existing or that may
exist in the future in and to any document, development, work product, know-how,
design, processes, invention, technique, trade secret, or idea, and all
intellectual property rights related thereto, that is created by Consultant, to
which Consultant contributes, or which relates to Consultant’s services provided
pursuant to this


9



--------------------------------------------------------------------------------




Agreement (the “Work Product”), including all copyrights, trademarks and other
intellectual property rights (including but not limited to patent rights)
relating thereto. Consultant agrees that any and all Work Product shall be and
remain the property of Client. Consultant will immediately disclose to the
Client all Work Product. Consultant agrees to execute, at Client’s request and
expense, all documents and other instruments necessary or desirable to confirm
such assignment. In the event that Consultant does not, for any reason, execute
such documents within a reasonable time of Client’s request, Consultant hereby
irrevocably appoints Client as Consultant’s attorney-in-fact for the purpose of
executing such documents on Consultant’s behalf, which appointment is coupled
with an interest. Consultant shall not attempt to register any works created by
Consultant pursuant to this Agreement at the U.S. Copyright Office, the U.S.
Patent & Trademark Office, or any foreign copyright, patent, or trademark
registry. Consultant retains no rights in the Work Product and agrees not to
challenge Client’s ownership of the rights embodied in the Work Product.
Consultant further agrees to assist Client in every proper way to enforce
Client’s rights relating to the Work Product in any and all countries,
including, but not limited to, executing, verifying and delivering such
documents and performing such other acts (including appearing as a witness) as
Client may reasonably request for use in obtaining, perfecting, evidencing,
sustaining and enforcing Client’s rights relating to the Work Product.
Notwithstanding the foregoing, nothing in this Agreement shall serve to alter
the ownership of any intellectual property rights of Client.
4.    Artist’s, Moral, and Other Rights. If Consultant has any rights, including
without limitation “artist’s rights” or “moral rights,” in the Work Product
which cannot be assigned (the “Non-Assignable Rights”), Consultant agrees to
waive enforcement worldwide of such rights against Client. In the event that
Consultant has any such rights that cannot be assigned or waived Consultant
hereby grants to Client a royalty-free, paid-up, exclusive, worldwide,
irrevocable, perpetual license under the Non-Assignable Rights to (i) use, make,
sell, offer to sell, have made, and further sublicense the Work Product, and
(ii) reproduce, distribute, create derivative works of, publicly perform and
publicly display the Work Product in any medium or format, whether now known or
later developed.
5.    Representations and Warranties. Consultant represents and warrants that:
(a) Consultant has the full right and authority to enter into this Agreement and
perform his obligations hereunder; (b) Consultant has the right and unrestricted
ability to assign the Work Product to Client as set forth in Sections 3 and 4
(including without limitation the right to assign any Work Product created by
Consultant’s employees or contractors); (c) the Work Product has not heretofore
been published in its entirety; and (d) the Work Product will not infringe upon
any copyright, patent, trademark, right of publicity or privacy, or any other
proprietary right of any person, whether contractual, statutory or common law.
Consultant agrees to indemnify Client from any and all damages, costs, claims,
expenses or other liability (including reasonable attorneys’ fees) arising from
or relating to the breach or alleged breach by Consultant of the representations
and warranties set forth in this Section 5.
6.    Independent Contractor Relationship. Consultant is an independent
contractor and not an employee of the Client. Nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. The manner and means by which Consultant
chooses to complete the consulting services are in Consultant’s sole discretion
and control. In completing the consulting services, Consultant agrees to provide
his own equipment,


10



--------------------------------------------------------------------------------




tools and other materials at his own expense. Consultant is not authorized to
represent that he is an agent, employee, or legal representative of the Client.
Consultant is not authorized to make any representation, contract, or commitment
on behalf of Client or incur any liabilities or obligations of any kind in the
name of or on behalf of the Client. Consultant shall be free at all times to
arrange the time and manner of performance of the consulting services.
Consultant is not required to maintain any schedule of duties or assignments.
Consultant is also not required to provide reports to the Client. In addition to
all other obligations contained herein, Consultant agrees: (a) to proceed with
diligence and promptness and hereby warrants that such services shall be
performed in accordance with the highest professional standards in the field to
the satisfaction of the Client; and (b) to comply, at Consultant’s own expense,
with the provisions of all state, local, and federal laws, regulations,
ordinances, requirements and codes which are applicable to the performance of
the services hereunder.
7.    Consultant’s Responsibilities. As an independent contractor, the mode,
manner, method and means used by Consultant in the performance of services shall
be of Consultant’s selection and under the sole control and direction of
Consultant. Consultant shall be responsible for all risks incurred in the
operation of Consultant’s business and shall enjoy all the benefits thereof. Any
persons employed by or subcontracting with Consultant to perform any part of
Consultant’s obligations hereunder shall be under the sole control and direction
of Consultant and Consultant shall be solely responsible for all liabilities and
expenses thereof. The Client shall have no right or authority with respect to
the selection, control, direction, or compensation of such persons.
8.    Tax Treatment. Consultant agrees, as an independent contractor, he is not
entitled to unemployment benefits in the event this Agreement terminates, or
workers’ compensation benefits in the event that Consultant is injured in any
manner while performing obligations under this Agreement. Consultant will be
responsible to pay any and all required local, state, and/or federal income,
social security and unemployment taxes. Client will prepare and provide
Consultant with any tax forms required by law and to the extent applicable
withhold and remit any taxes required by Client. Consultant is solely
responsible for, and will timely file all tax returns and payments required to
be filed with, or made to, any federal, state or local tax authority with
respect to the performance of services under this Agreement. Consultant is
solely responsible for, and must maintain adequate records of, expenses incurred
in the course of performing services under this Agreement, except as provided
herein.
9.    No Employee Benefits. Consultant acknowledges and agrees that neither he
nor anyone acting on his behalf shall receive any employee benefits of any kind
from the Client. Consultant (and Consultant’s agents, employees, and
subcontractors) is excluded from participating in any fringe benefit plans or
programs, as a result of the performance of services under this Agreement,
without regard to Consultant’s independent contractor status. In addition,
Consultant (on behalf of himself and on behalf of Consultant’s agents,
employees, and contractors) waives any and all rights, if any, to participation
in any of the Client’s fringe benefit plans or programs including, but not
limited to, health, sickness, accident or dental coverage, life insurance,
disability benefits, severance, accidental death and dismemberment coverage,
unemployment insurance coverage, workers’ compensation coverage, and pension or
401(k) benefit(s) provided by the Client to its employees as a result of
performance of services under this Agreement.


11



--------------------------------------------------------------------------------




10.    Expenses and Liabilities. Consultant agrees that as an independent
contractor, he is solely responsible for all expenses (and profits/losses) he
incurs in connection with the performance of services. Consultant understands
that he will not be reimbursed for any supplies, equipment, or operating costs,
nor will these costs of doing business be defrayed in any way by the Client. In
addition, the Client does not guarantee to Consultant that fees derived from
Consultant’s business will exceed Consultant’s costs.
11.    Non-Exclusivity. The Client reserves the right to engage other
consultants to perform services, without giving Consultant a right of first
refusal or any other exclusive rights. Consultant reserves the right to perform
services for other persons, provided that the performance of such services do
not conflict or interfere with services provided pursuant to or obligations
under this Agreement.
12.    No Conflict of Interest. During the term of this Agreement, unless
written permission is given by the Executive, Consultant will not accept work,
enter into a contract, or provide services to any third party that provides
products or services which compete with the products or services provided by the
Client nor may Consultant enter into any agreement or perform any services which
would conflict or interfere with the services provided pursuant to or the
obligations under this Agreement. Nothing herein is intended to amend, reduce,
eliminate or modify the obligations that Consultant owes to the Company as set
forth in Section 10 of the Transition Agreement between Client and the Company
dated March 15, 2019 and the exhibits thereto (together the “Transition
Agreement”). Consultant warrants that there is no other contract or duty on his
part that prevents or impedes Consultant’s performance under this Agreement.
Consultant agrees to indemnify Client from any and all loss or liability
incurred by reason of the alleged breach by Consultant of any services agreement
with any third party.
13.    Confidential Information. Consultant agrees to hold Client’s Confidential
Information (as defined below) in strict confidence and not to disclose such
Confidential Information to any third parties. Consultant also agrees not to use
any of Client’s Confidential Information for any purpose other than performance
of Consultant’s services hereunder. “Confidential Information” as used in this
Agreement shall mean all information disclosed by Client to Consultant, or
otherwise, regarding Client or its business obtained by Consultant pursuant to
services provided under this Agreement that is not generally known in the
Client’s trade or industry and shall include, without limitation, (a) concepts
and ideas relating to the development and distribution of content in any medium
or to the current, future and proposed products or services of Client or its
subsidiaries or affiliates; (b) trade secrets, drawings, inventions, know-how,
software programs, and software source documents; (c) information regarding
plans for research, development, new service offerings or products, marketing
and selling, business plans, business forecasts, budgets and unpublished
financial statements, licenses and distribution arrangements, prices and costs,
suppliers and customers; and (d) any information regarding the skills and
compensation of employees, contractors or other agents of the Client or its
subsidiaries or affiliates. Confidential Information also includes proprietary
or confidential information of any third party who may disclose such information
to Client or Consultant in the course of Client’s business. Consultant’s
obligations set forth in this Section shall not apply with respect to any
portion of the Confidential Information that Consultant can document by
competent proof that such portion: (i) is in the public domain through no fault
of Consultant; (ii) has been rightfully independently communicated to Consultant
free of any obligation


12



--------------------------------------------------------------------------------




of confidence; or (iii) was developed by Consultant independently of and without
reference to any information communicated to Consultant by Client. In addition,
Consultant may disclose Client’s Confidential Information in response to a valid
order by a court or other governmental body, as otherwise required by law. All
Confidential Information furnished to Consultant by Client is the sole and
exclusive property of Client or its suppliers or customers. Upon request by
Client, Consultant agrees to promptly deliver to Client the original and any
copies of such Confidential Information. Consultant’s duty of confidentiality
under this Agreement does not amend or abrogate in any manner Consultant’s
continuing duties under any prior agreement between Consultant and Client.
Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other agreement between Client and Consultant, nothing in this Agreement
shall limit Consultant’s right to discuss Consultant’s engagement with the
Client or report possible violations of law or regulation with the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Securities and Exchange Commission, or other
federal government agency or similar state or local agency or to discuss the
terms and conditions of Consultant’s engagement with others to the extent
expressly permitted by applicable provisions of law or regulation, including but
not limited to "whistleblower" statutes or other similar provisions that protect
such disclosure. Further, notwithstanding the foregoing, pursuant to 18 U.S.C.
Section 1833(b), Consultant shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that:
(1) is made in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal
14.    Term and Termination.
14.1    Term. Unless previously terminated as set forth in Section 14.2 below,
the term of this Agreement and the “Consulting Period” shall commence on the
Effective Date and shall terminate one (1) year thereafter.
14.2    Termination.
(a)    Automatic Termination. If Consultant fails to execute the Transition
Agreement in accordance with the timing requirements stated in the Transition
Agreement, then this Agreement will automatically terminate effective March 16,
2019. If Consultant revokes his acceptance of the Transition Agreement within
seven (7) days after executing the Transition Agreement, then this Agreement
will automatically terminate on the day of such revocation.
(b)    Termination Upon Notice. Either party may terminate this Agreement for
any reason, or no reason, upon thirty (30) days’ advance written notice.
(c)    Termination Upon Breach. The Client may terminate this Agreement before
its expiration immediately if the Consultant materially breaches the Agreement.
The parties agree that a “Material Breach” by Consultant shall occur if he: (i)
fails to abide by any recognized professional standard, including any ethical
standard; (ii) fails to provide services as reasonably requested by the
Executive, which is not cured within


13



--------------------------------------------------------------------------------




ten (10) business days; (iii) secures other full-time employment that prohibits
his ability to provide services to the Client; (iv) breaches any other material
obligations of this Agreement, or (v) violates local, state, or federal laws.
14.3    Effect of Termination. Upon any termination or expiration of this
Agreement, Consultant (i) shall immediately discontinue all use of Client’s
Confidential Information delivered under this Agreement; (ii) shall delete any
such Client Confidential Information from Consultant’s computer storage or any
other media, including, but not limited to, online and off-line libraries; and
(iii) shall return to Client, or, at Client’s option, destroy, all copies of
such Confidential Information then in Consultant’s possession. In the event the
Client terminates this Agreement, or if Consultant terminates this Agreement,
Consultant will not receive any additional consulting fees or other compensation
as of the date of termination.
14.4    Survival. The rights and obligations contained in Sections 3-6, 8-9, 13,
14.3, 14.4, and 15-22 will survive any termination or expiration of this
Agreement.
15.    Insurance. Neither party shall be obligated to provide insurance to the
other.
16.    Successors and Assigns. Consultant may not subcontract or otherwise
delegate his obligations under this Agreement without Client’s prior written
consent. Client may assign this Agreement. Subject to the foregoing, this
Agreement will be for the benefit of Client’s successors and assigns, and will
be binding on Consultant’s subcontractors or delegatees.
17.    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by overnight courier upon written verification of receipt; or (ii) by
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission. Notice shall be sent to the addresses set forth below or such
other address as either party may specify in writing.
18.    Governing Law. This Agreement shall be governed in all respects by the
laws of the Commonwealth of Virginia, as such laws are applied to agreements
entered into and to be performed entirely within Virginia between Virginia
residents. Any suit involving this Agreement shall be brought in a court sitting
in Virginia. The parties agree that venue shall be proper in such courts, and
that such courts will have personal jurisdiction over them.
19.    Severability. Should any provisions of this Agreement be held by a court
of law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.
20.    Waiver. The waiver by Client of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
other or subsequent breach by Consultant.
21.    Injunctive Relief for Breach. Consultant’s obligations under this
Agreement are of a unique character that gives them particular value; breach of
any of such obligations will result in irreparable and continuing damage to
Client for which there will be no adequate remedy at law;


14



--------------------------------------------------------------------------------




and, in the event of such breach, Client will be entitled to injunctive relief
and/or a decree for specific performance, and such other and further relief as
may be proper (including monetary damages if appropriate and attorney’s fees).
22.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties relating to the subject matter and supersedes any previous oral or
written communications, representations, understanding, or agreement between the
parties concerning such subject matter; provided however that this Agreement
does not supersede any agreements between the parties in effect during the
Consultant’s employment with the Company prior to entering into this Agreement
that have ongoing application and effect. This Agreement shall not be changed,
modified, supplemented or amended except by express written agreement signed by
Consultant and the Client.
[Signature page follows]






15



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.


“CLIENT”        “CONSULTANT”




IRIDIUM SATELLITE LLC
IRIDIUM COMMUNICATIONS INC.        S. SCOTT SMITH
        


By:            


Name (print):        Name (print):    


Title:         Address:     
Telephone:            
Tel:    
        







--------------------------------------------------------------------------------




EXHIBIT C


Current Awards
Type
______
Grant
Number
_______
Grant
Date
_______
Shares
_______
Total
Vested
_________
Total
Unvested
_________
Exercised/
Released
_________
Outstanding/
Unreleased
_________
NQSO
IS00911
01/01/2014
90,909
90,909
0
0
90,909
NQSO
IS00942
03/01/2014
61,619
61,619
0
0
61,619
NQSO
IS01336
03/02/2015
49,751
49,751
0
0
49,751
RSU
IS001421
03/01/2016
15,691
11,768
3,923
11,768
3,923
RSU
IS001886
03/01/2017
22,727
11,363
11,364
11,363
11,364
RSU
IS002318
03/01/2018
16,877
4,219
12,658
4,219
12,658
RSU
PF000033
03/01/2017
22,727
11,364
11,363
11,364
11,363
RSU
PF000039
03/01/2018
16,877
0
16,877
0
16,877











17



--------------------------------------------------------------------------------






EXHIBIT D


Proprietary Information, Inventions and Non-Solicitation Agreement
 
 
 
 
 
 
 




18

